United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spearman, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-573
Issued: January 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2008 appellant filed a timely appeal from a schedule award decision of
the Office of Workers’ Compensation Programs dated July 9, 2008 and a November 5, 2008
decision that denied her request for written review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office used the proper pay rate in calculating appellant’s
schedule awards; and (2) whether the Office properly denied appellant’s request for a review of
the written record. On appeal, appellant asserts that her pay rate for compensation purposes
should have been based on a recurrent pay rate rather than the date-of-injury pay rate because she
sustained a recurrence of disability on June 23, 2005.
FACTUAL HISTORY
On February 27, 2004 appellant, then a 42-year-old full-time data technician, filed a
Form CA-1, traumatic injury claim, alleging that she was injured on February 25, 2004 when she

fell on a wet floor. The employing establishment advised that the date-of-injury pay rate was
$44,727.00 per year or $860.13 weekly. Appellant received continuation of pay from
February 27 to March 3, 2004,1 and on March 2, 2004 accepted a modified-duty assignment for
eight hours daily.2 On June 1, 2004 the Office accepted that appellant sustained employmentrelated neck and thoracic sprain/strains. Appellant accepted additional modified-duty job offers
on September 2, 2004 and March 10, 2005.
On June 17, 2005 appellant rejected a limited-duty job offer, stating that it was outside
the restrictions provided by her physician and on July 21, 2005, filed a recurrence claim, stating
that she sustained a recurrence on June 23, 2005, noting that she was in severe pain and that the
employing establishment would not accommodate her injury.3 She subsequently filed CA-7
forms, claims for compensation. At that time, the employing establishment advised that
appellant’s pay rate on February 25, 2004, the date of injury, and on February 27, 2004, the date
disability began, was $814.35 a week with $39.32 in additional pay, for a total weekly rate of
$853.67. Appellant was placed on the periodic rolls, effective June 24, 2005, based on a weekly
pay rate of $853.67.4 She returned to modified duty for four hours daily on December 13, 2005
and continued to receive compensation for four hours daily, based on a weekly pay rate of
$853.67. On March 10, 2006 the employing establishment informed the Office that, on
February 25, 2004, the date of injury, appellant’s annual salary was $44,727.00, or $860.13 per
week, and that she was entitled to $39.32 in night differential per week, for a total weekly pay
rate of $899.45, and that on March 10, 2006 her annual salary was $47,068.00 or $23,534.00 for
a four-hour day, with night differential of $32.60 a week.
By decision dated May 1, 2006, the Office found that appellant’s actual earnings fairly
and reasonably represented her wage-earning capacity. It reported a weekly pay rate on
February 27, 2004 the date disability began, of $899.45, with a current rate of $950.41, for a loss
in earning capacity of 24 percent, effective April 4, 2006. Appellant continued to receive
compensation at the reduced rate, and the accepted condition was upgraded to include cervical
disc displacement. She returned to total disability compensation effective February 15, 2007,
underwent an authorized anterior discectomy and cervical fusion on February 16, 2007, and
returned to limited duty for four hours daily on May 29, 2007. On June 12, 2007 the employing
establishment informed the Office that appellant’s current actual earnings for a four-hour day,
based on a full-time annual salary of $49,733.00, were $478.20 a week with night differential of
$27.00 weekly. By letter dated June 21, 2007, the Office informed appellant that her
compensation was reduced, effective May 29, 2007, to reflect her actual earnings. Appellant
began working six hours daily on July 10, 2007.

1

By reports dated February 27, 2004, Drs. James Locum and Clyde Williams advised that appellant could return
to work with limitations to her physical activity.
2

Appellant was working temporarily at the employing establishment on the date of injury from 1:30 a.m. to
10:00 a.m. Her usual duty station was the general mail facility in Amarillo, Texas.
3

The CA-2a recurrence claim form does not contain information from the employing establishment.

4

The Office initially paid appellant at the two-thirds rate but amended her compensation to the appropriate
augmented three-quarter rate on September 9, 2005.

2

In a July 30, 2007 report, Dr. Mary F. Burgesser, a Board-certified physiatrist, advised
that appellant had reached maximum medical improvement and that, under the fifth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides),5 she had a five percent whole person impairment due to a
Category 2 cervical thoracic impairment. On September 24, 2007 appellant began full-time
modified duty. On April 20, 2008 she filed a schedule award claim and submitted a March 31,
2008 report in which Dr. John W. Ellis, Board-certified in family medicine, noted his review of
medical records and appellant’s current complaints. Dr. Ellis provided findings on physical
examination and an impairment analysis in accordance with Chapter 16 of the A.M.A., Guides,
stating that maximum medical improvement was reached on February 16, 2008. He advised that
appellant had 42 percent right upper extremity impairment and 39 percent impairment on the left.
On May 6, 2008 an Office medical adviser reviewed the medical record including Dr. Ellis’
report. He agreed that maximum medical improvement was reached on February 16, 2008 and
that appellant had 42 percent right upper extremity impairment. Dr. Ellis, however, found that
she had a 40 percent left upper extremity impairment.
By decision dated July 9, 2008, appellant was granted schedule awards for a 40 percent
left upper extremity impairment and a 42 percent right upper extremity impairment. The award
was for 255.84 weeks and was to run from February 16, 2008 to January 10, 2013, and schedule
award compensation was based on an effective weekly pay rate of $899.45, the rate effective on
the date of injury, February 25, 2004. Appellant elected to receive a lump-sum settlement of the
schedule awards. On October 2, 2008 she requested a review of the written record, and by
decision dated November 5, 2008, the Office denied the request on the grounds that it was not
timely filed.
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Compensation Act,6 monetary compensation for disability
or impairment due to an employment injury is paid as a percentage of monthly rate.7 Section
8101(4) provides that “monthly pay” means the monthly pay at the time of injury or the monthly
pay at the time disability begins or the monthly pay at the time compensable disability recurs, if
the recurrence begins more than six months after the injured employee resumes regular full-time
employment with the United States, whichever is greater.8 The compensation rate for schedule
awards is the same as compensation for wage loss.9 Office procedures provide that if the
employee did not stop work on the date of injury or immediately afterwards, defined as the next
day, the record should indicate the pay rate for the date of injury and the date disability began.

5

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

6

5 U.S.C. §§ 8101-8193.

7

See id. at §§ 8105-8107.

8

Id. at § 8101(4).

9

See 20 C.F.R. § 10.404(b); K.H., 59 ECAB ____ (Docket No. 07-2265, issued April 28, 2008).

3

The greater of the two should be used in computing compensation, and if they are the same, the
pay rate should be effective on the date disability began.10
The Board has defined “regular” employment, as “established and not fictitious, odd-lot
or sheltered” and has contrasted it with a job “that was created especially for” the employee. The
duties of “regular” employment are covered by a specific job classification and such duties
would have been performed by another employee if the claimant did not perform them. The test
is not whether the tasks that appellant performed during his or her limited duty would have been
done by someone else, but instead whether he or she occupied a regular position that would have
been performed by another employee.11
ANALYSIS -- ISSUE 1
The Board notes that appellant is not challenging the impairment ratings of her schedule
awards but questions the rate of pay used to calculate the awards, contending that the pay rate
effective on June 23, 2005, the date of recurrence, should have been used.
The rate of pay for compensation purposes is the highest rate which satisfies the terms of
section 8104(4) of the Act, i.e., the date of injury, the date disability begins, or the date of
recurrent disability.12 Following the February 25, 2004 employment injury, appellant stopped
work on February 27, 2004 and received continuation of pay. She did not return to regular
employment after the February 25, 2004 employment injury, but worked at modified full-time
duty from March 4, 2004 to June 23, 2005, returned to modified duty for four hours daily on
December 13, 2005, until her back surgery on February 15, 2007 when she returned to total
disability compensation. Appellant returned to four hours of modified duty daily on May 29,
2007, six hours on July 10, 2007, and eight hours daily of modified duty on September 24, 2007.
The Board finds that, as appellant only worked modified duty after the February 25, 2004
employment injury and did not return to regular employment, she is not entitled to a recurrent
pay rate.13
Office procedures provide that, if the employee did not stop work on the date of injury
and the disability began at a later date, the record should show the pay rate for the date of injury
and the date when disability began and the greater of the two will be used in computing
compensation.14 In this case, the weekly pay rate on the date of injury, February 25, 2004, and
the weekly pay rate on the date disability began on February 27, 2004 were the same, $899.45
($860.13 base pay plus $39.32 night differential). Therefore, in accordance with the Act and

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Effective Date of Pay Rate, section 2.900.5(a)(3)
(February 2007).
11

Jeffrey T. Hunter, 52 ECAB 503 (2001).

12

5 U.S.C. § 8101(4); see Patricia K. Cummings, 53 ECAB 623 (2002).

13

Id. at § 8101(4); see Jeffrey T. Hunter, supra note 11.

14

Federal (FECA) Procedure Manual, supra note 10.

4

Office procedures, the Office properly based appellant’s schedule award compensation on the
weekly pay rate of the date of injury/date disability began.15
LEGAL PRECEDENT -- ISSUE 2
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought. If the request is not made within 30 days or if
it is made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.16 The Board has held that the Office, in its broad
discretionary authority in the administration of the Act has the power to hold hearings in certain
circumstances where no legal provision was made for such hearings and that the Office must
exercise this discretionary authority in deciding whether to grant a hearing.17 The Office’s
procedures, which require the Office to exercise its discretion to grant or deny a hearing when
the request is untimely or made after reconsideration, are a proper interpretation of the Act and
Board precedent.18
ANALYSIS -- ISSUE 2
The Office denied appellant’s request for a review of the written record on the grounds
that it was untimely filed. In a November 5, 2008 decision, it found that appellant was not, as a
matter of right, entitled to a record review as her request, dated October 2, 2008, was not made
within 30 days of the July 9, 2008 schedule award decision. As appellant’s request was dated
October 2, 2008, more than 30 days after the date of the July 9, 2008 decision, the Office
properly determined that she was not entitled to a review of the written record as a matter of right
as her request was untimely filed.19
The Office also has the discretionary power to grant a request for a record review when a
claimant is not entitled to such as a matter of right. In the November 5, 2008 decision, it
properly exercised its discretion by stating that it had considered the matter in relation to the
issue involved and had denied appellant’s request on the basis that the issue in this case could be
addressed through a reconsideration application. The Board has held that, as the only limitation
on the Office’s authority is reasonableness, abuse of discretion is generally shown through proof
of manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary
to both logic and probable deduction from established facts.20 In the present case, the evidence
of record does not indicate that the Office committed any act in connection with its denial of
15

5 U.S.C. § 8101(4); id.

16

Claudio Vazquez, 52 ECAB 496 (2001).

17

Marilyn F. Wilson, 52 ECAB 347 (2001).

18

Claudio Vazquez, supra note 16.

19

Id.

20

See J.C., 58 ECAB ___ (Docket No. 07-530, issued July 9, 2007).

5

appellant’s request for a review of the written record which could be found to be an abuse of
discretion. The Office therefore properly denied her request.
CONCLUSION
The Board finds that the Office used the proper pay rate in calculating appellant’s
schedule awards and properly denied her request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 5 and July 9, 2008 be affirmed.
Issued: January 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

